NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
OMNI-THERM, INC.,
Appellant,
V.
DAVID J. KAPPOS, DIRECTOR, UNITED STATES
PATENT AND TRADEMARK OFFICE, 
Appellee,
AND 1
DUPACO, INC., '
Cross-Appellan,t.
2010-1561, -1562
(Reexan1ination No. 95/000,046)
Appea1s from the United States Patent and Trade-
mark Office, Board of Patent Appea1s and Interferences.
ON MOTION
ORDER
O1nni-Ther1n, Inc. moves without opposition for a 14-
day extension of time, until June 28, 2011 to file its brief
Upon consideration thereof

OMNI-THERM V. KAPPOS
IT ls ORDERE1) TH.AT:
The motion is granted
JUN 2 4 2011
CC.
S
Date
Dean D. Sma1l, Esq.
2
FoR THE CoURT
/s/ J an Horba1y
Jan H0rba1y
C1erk
us c n¥5'e§»°mmR
EdVVE1I'd  CEl11E1I1, ESq. 1'Hg¥EDERM_ C|RCun'
Rayn1ond T. Chen, Esq.
JUN 24 2011
JANlDRBAl.Y
Cl.Ell
5